255 Md. 651 (1969)
258 A.2d 740
HARTMAN ET AL.
v.
CADDINGTON
[No. 106, September Term, 1969.]
Court of Appeals of Maryland.
Decided November 20, 1969.
The cause was argued before HAMMOND, C.J., and BARNES, FINAN, SINGLEY and SMITH, JJ.
Robert E. Bullard for appellants.
Frank W. Wilson for appellee.
PER CURIAM:
The appeal must be dismissed because there was no final judgment below from which an appeal could be taken. After a jury verdict, appellants filed a motion for judgment n.o.v. or in the alternative a new trial and the trial court granted a new trial.
Appeal dismissed with costs.